Deen, Chief Judge.
Big Chief Truck Lines, Inc. brings this appeal following the grant of appellees’ motions to dismiss and for summary judgment.
1. The trial court did not err in granting the motion to dismiss as to Thaxton. He filed an affidavit stating that he was a resident of Alabama. It is not necessary to reach this enumeration as to the other two defendants for the reasons set forth in Division 2 of this opinion.
2. The trial court did not err in granting summary judgment as to McIntyre and Rainbow, Ltd. The affidavits accompanying the motion for summary judgment pierced all the issues raised in appellant’s pleadings. Appellant did not file any affidavits or other evidence in rebuttal. As appellees showed a prima facie right to summary judgment, appellant had a duty to present rebuttal evidence to show that there was a genuine issue of material fact. As Big Chief has not met this burden, the trial court had no alternative but to enter summary judgment against it. Nat. Life Ins. Co. v. Rouse, 145 Ga. App. 40 (243 SE2d 300) (1978).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.

Robert J. Kaufman, for appellees.